Citation Nr: 1115041	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cardiac disability.

2.  Entitlement to service connection for a cardiac disability, to include a left bundle branch block.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.N.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to September 1946, from April 1951 to December 1952, and from October to December 1962.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for arteriosclerotic heart disease and left bundle branch block as new and material evidence had not been submitted.

The Veteran testified before the undersigned at an October 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In October 2010, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's claim for service connection for a cardiac disability was denied in November 1965 and December 1972 Board decisions as the disability did not have its onset in service or in the year immediately following and was not otherwise related to a disease or injury in service.

2.  Evidence received since the December 1972 Board decision includes information that was not previously considered and which establishes a fact necessary to substantiate the claim for service connection for a cardiac disability, the absence of which was the basis of the previous denial.

3.  The Veteran's current cardiac disability, namely a left bundle branch block, had its onset in service.


CONCLUSIONS OF LAW

1.  The Board's May 1963 and December 1972 decisions denying the claim for service connection for a cardiac disability are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R § 20.1100(a) (2010). 

2.  The evidence received since the December 1972 decision is new and material and, therefore, sufficient to reopen the claim for service connection for a cardiac disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a cardiac disability, namely a left bundle branch block, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In the light of the Board's favorable decision in reopening the claim for service connection for a cardiac disability and as the Board is granting the underlying claim, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Petition to Reopen

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board denied the Veteran's claim for service connection for a cardiac disability in May 1963 and December 1972 because the disability did not have its onset in service or in the year immediately following service and was not otherwise related to service.  The Board's decisions were final when issued.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R §§ 20.1100(a).

Pertinent new evidence received since the December 1972 denial includes a March 2011 opinion from a VA physician.  As this additional evidence shows that the Veteran's current cardiac disability may have had its onset in service, the evidence is new and material and the Veteran's claim is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Electrocardiogram reports dated in June 2005 and June 2007 reveal that the Veteran has been diagnosed as having a left bundle branch block.  Thus, a current cardiac disability has been demonstrated.

The Veteran has reported on several occasions that he began to experience cardiac symptoms during his last period of active duty from October to December 1962.  During that time, he flew various missions and assisted in the loading and unloading of aircraft and experienced fatigue and a fluttering sensation in the chest while engaging in such duties.  In an April 1963 letter, the Veteran's wife reported that the Veteran exhibited extreme fatigue after he returned from a cross country flight in approximately November 1962.

The Veteran is competent to report symptoms of a cardiac disability in service, such as fatigue and heart fluttering.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, his reports are consistent with the evidence of record and there is nothing to explicitly contradict them.  Therefore, the Board finds that his reports are also credible.

A May 1963 treatment record indicates that an electrocardiogram conducted on January 13, 1963, merely one month following the Veteran's December 1962 separation from service,  revealed a complete left bundle branch block.

In March 2011, a VA physician reviewed the Veteran's claims file and opined as to the etiology of his current cardiac disability.  The physician opined that the Veteran's left bundle branch block occurred sometime (days, months, or years) before January 13, 1963, but that it was not realistic to be able to conclude whether it was 50 percent probable that the disability occurred sometime during his last period of active duty service from October to December 1962.  This opinion was based on the fact that in the absence of the actual documentation of an electrocardiogram done prior to January 13, 1962, it was pure supposition when the left bundle branch block occurred.  Such a disability did not, by itself, produce any symptoms, but whatever caused it may or may not have produced symptoms.  Thus, it was hard to conclude what caused the Veteran's reported symptoms while flying in late 1962.

The VA physician further reasoned that the Veteran's reported symptoms in 1962 did not subsequently recur and he lived a long life free of any known cardiovascular disease.  For example, a coronary angiogram conducted in 1972 was normal.  Although a left bundle branch block was classically associated with some form of heart disease, the Veteran did not experience any clinical heart disease in the many decades that followed the January 1963 diagnosis of left bundle branch block.  Thus, the left bundle branch block may have been incurred while the Veteran was on active duty, but a definite conclusion could not be reached.  However, it was likely not aggravated by service.

The March 2011 opinion is accompanied by a rationale which is based upon the Veteran's reports and is consistent with the evidence of record.  Thus, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Based on the fact that the Veteran was diagnosed as having a left bundle branch block one month following his discharge from service, the Veteran's reports of cardiac symptoms in service, and the March 2011 medical opinion, the evidence is at least in relative equipoise as to whether the Veteran's current cardiac disability began in service.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for a cardiac disability, namely a left bundle branch block, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.


ORDER

As new and material evidence has been received, the claim for service connection for a cardiac disability is reopened, and the appeal is granted.

Entitlement to service connection for a cardiac disability, namely a left bundle branch block, is granted.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


